 50DECISIONSOF NATIONALLABOR RELATIONS BOARDMarlene Industries Corporation;Decaturville Sports-wear Co., Inc.;TrousdaleManufacturing Co.,Inc.;Westmoreland Manufacturing Corporation;Frisco Sportswear Co., Inc.;Aynor Manufactur-ing Company,Inc.;LorisManufacturing Com-pany,Inc.; Charles Meltzer,Individually and asPresident ofMarlene Industries Corporation;Samuel Meltzer,Individually and as Treasurer ofMarlene Industries Corporation;Abraham Dan-sky, Individually and asVicePresident of MarleneIndustriesCorporation;Ray Rindone;DanielBeitsch;L. E. Broyles;C. M. Jones; Victor Mar-tin;Lloyd Eppersimons;W. J. Schwartz andAynor Development CorporationandInterna-tionalLadies'GarmentWorkers'Union,AFL-CIO. Cases 26-CA-2158, 26-CA-2216,26-CA-2216-2, and 26-CA-2276June 8, 1970SUPPLEMENTAL DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn July 3, 1967, the National Labor RelationsBoard issued a Decision and Order in the above-en-titled case, finding that the Respondents had dis-criminated against certain named employees inviolation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended.' The Board'sOrder directed,inter alia,that the Respondentsoffer immediate and full reinstatement to 17 em-ployees and make them whole for any loss of paysuffered by virtue of Respondents' discriminationagainst them.On January 29, 1969, the United States Court ofAppeals for the Sixth Circuit enforced the rein-statement and backpay provisions of the Board'sOrder. On August 14, 1969, the Regional Directorfor Region 26 issued and served upon the parties abackpay specification and notice of hearing. TheRespondents filed an answer thereto on September13, 1969. Upon appropriate notice issued by theRegionalDirector,a hearing was held beforeGeorge A. Downing, Trial Examiner, for the pur-pose of determining the amounts of backpay duethe claimants.On January 13, 1970, the Trial Examiner issuedhis attached Supplemental Decision in which hefound that the claimants were entitled to specificamounts of backpay. Thereafter, the Respondentsand the General Counsel filed exceptions to theTrial Examiner's Supplemental Decision and sup-porting briefs.'166 NLRB 703, enfd 406 F 2d 886 (C A 6)Pursuantto the provisions of Section 3(b) of theAct, theBoard hasdelegated its powers in connec-tionwith this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theSupplemental Decision and the entire record in thecase, including the exceptions and briefs, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modifiedherein.The Trial Examiner found that Letha TylerMiller, who had nointerim earnings,did not makea reasonable effort to obtain employment duringthe backpay period, that she incurred a willful lossof earnings, and that she was thus not entitled tobackpay. The General Counsel excepts to this find-ing and we find merit in the exception.It appears from the record that Miller reported tothe South Carolina State Employment Service of-fice every week for 22 weeks and was referred by itto only one employer, who did not hire her. Thereisno indication that the office found her job seek-ing inadequate and she continued to receive unem-ployment benefits for the maximum allowableperiod. In addition to her unsuccessful personal ap-plication, she applied by telephone to two local em-ployerswho declared they were not hiring.Thereafter,Miller traveled from 60 to 115 milesfrom her home in search of work. In company withanother discriminatee she drove 60 miles to LakeCity, South Carolina, where they were informedthat jobs were available if they lived in Lake City.After searching for a place to live during theremainder of the day they were unable to find hous-ing accommodations and did not, therefore, reportfor work.On another occasion, Miller drove 115 miles toCharlestonwhere she was denied employmentbecause of a rule requiring a year's residence inCharleston. In our opinion the Respondent hasfailed to sustain the burden of establishing thatMiller willfully incurred a loss of interimearnings.We shall, therefore, reverse the Trial Examiner'sDecision insofar as it relates to Miller and directthat she be granted the amount of backpay claimedin the General Counsel's specification.ORDEROn the basis of the foregoing Supplemental Deci-sion and the entire record in this case,the NationalLaborRelationsBoard hereby orders that the183 NLRB No. 3 MARLENE INDUSTRIES CORP.Respondents,Marlene IndustriesCorporation;Decaturville Sportswear Co., Inc.;Trousdale Manu-facturingCo., Inc.;Westmoreland ManufacturingCorporation;Frisco SportswearCo., Inc.; AynorManufacturing Company,Inc.;LorisManufactur-ing Company,Inc.;CharlesMeltzer,Individuallyand as President of Marlene Industries Corporation;Samuel Meltzer,Individually and as Treasurer ofMarlene Industries Corporation;Abraham Dansky,Individually andas VicePresident of Marlene In-dustries Corporation;Ray Rindone;Daniel Beitsch;L. E. Broyles;C. M. Jones;VictorMartin; LloydEppersimons;W. J. Schwartz and Aynor Develop-mentCorporation,Aynor and Loris, SouthCarolina,their officers,agents,successors,and as-signs, shall pay to the employees involved in thisproceeding,as net backpay herein determined to bedue the amounts set forth opposite their names inthe recommendationsof the TrialExaminer andshall, in addition,pay to Letha TylerMiller, as netbackpay,the amountof $3,265,with interest at therate of 6 percent per annum computed on the basisof the quarterly amounts of net backpay due, lessany tax withholding required by law.SUPPLEMENTAL DECISIONGEORGE A. DOWNING, Trial Examiner: This is aproceeding on a backpay specification issued by theRegional Director on August 14, 1969, pursuant toSection 102.52,et seq.,of the Board's Rules andRegulations, Series 8, as amended, for the purposeof determining the amounts of backpay which willmake whole 17 employees (Stanford Roberts, MaryRoberts, Geneva (Allen) Edge, Margaret Dell Jor-dan, Harry D. Rabon, Minnie Bourne Lane, Letha(Tyler) Miller, Ruth Gerrald, Edna Alford Gerrald,Barbara (Smith) Johnson, Pauline Strickland, Nan-nieMartin, Christine Sellers, Drunella Lewis, JohnG.Disher, Joe D. Doyle, Jr., and Eugene D.Skipper) in the manner directed by the Board in itsDecision and Order, 166 NLRB 703, enfd. 406F.2d 886 (C.A. 6). The hearing was held herein atMyrtle Beach, South Carolina, on October 7 and 8,1969, pursuant to due notice. Briefs have been filedby the General Counsel and by Respondents.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTS1.INTRODUCTION AND ISSUESThe backpay specification, pursuant to Boardregulations, contained computations of the gross'Aerovox Corporation, Johnson Manufacturing Co , Carolina StrandCo , Wolverine (Franklin)BrassWorks, Mullins Textile Mills, SouthernPackaging & Storage Co , and Aberdeen Mfg Co (variously referred to in51backpay, the interim earnings, the claimed expen-ses, and net backpay due in each calendar quarterfor each of the 17 discriminatees except Eugene D.Skipper,whose interim earnings exceeded hisbackpay in each quarter. Respondents by answeradmitted that the gross backpay was correctly com-puted for each employee but contested in each casethe accuracy of the interim earnings set out in thespecification, charging that each employee had in-curred a willful loss of earnings in certain quartersby refusing to accept substantially equivalent em-ployment at comparable plants located in Mullins,Conway, and Myrtle Beach, by failing diligently tosearch for work, and (in some cases) by voluntarilyterminating their alternative employment for novalid reason.The burden of proof was upon the General Coun-sel, of course, "to establish the damage which hasresulted from Respondents' established discrimina-tory discharge, i.e., the gross backpay over thebackpay period."Mastro Plastics Corporation,136NLRB 1346, enfd. 354 F.2d 170 (C.A. 2), cert. de-nied 384 U.S. 972. As Respondents conceded thecorrectnessof the computations of the grossbackpay, the only issues herein concerned the in-terim earnings and the diminution of damages, andon those the burden was on Respondents, "whetherfrom the willful loss of earnings by the failure toeither look for or keep a substantially equivalentjob or from the unavailability of a job at Respon-dents' plant for some reason unconnected with thediscrimination."Id.,and cases there cited at foot-note 11.Though Respondents' admissions made it un-necessary for the General Counsel to offer proof onhis part of the case, he made available to Respon-dents each of the discriminatees for examinationconcerning their efforts to obtain interim employ-ment. Respondents also called the office managerof the South Carolina State Employment Service(EmploymentOfficeherein)atConway andrepresentatives of some seven employing concerns'in the general area of Aynor and Loris (whereRespondents' plants were located), the latter ofwhom testified concerning the general opportuni-ties for employment at their plants and, in somecases, concerning the absence of applications fromthe discriminatees involved herein.As an understanding of local geography is neces-sary in evaluating the efforts which the dis-criminatees made to seek employment, it will behelpful to note the location of the various townsand communities and of the various plants whichare mentioned in the record.Both Aynor and Loris are in Horry County, inwhich most of the communities were located, in-cluding the towns of Conway (the county seat) andMyrtle Beach, a beach resort on the Atlanticthe record as Conway Textiles, Carolina Textiles, and the "curtain facto-ry")427-258 O-LT - 74 - 5 52DECISIONSOF NATIONALLABOR RELATIONS BOARDOcean. All of the discriminatees lived in HorryCounty, mostly within a few miles of either Aynoror Loris but a number lived in more remote ruralareas on RFD routes. Aynor is some 15 miles fromConway on Road 501 and Loris is some 19 milesfrom Conway on Road 701. Myrtle Beach is 15miles from Conway in an opposite direction.Marion and Mullins were in the adjoining county ofMarion and were approximately 20 miles northwestof Aynor. Tabor City, although only 6 miles fromLoris, was in North Carolina, and "Ihiteville wassome 23 miles beyond Loris. Other more distantpoints at which some of the discriminatees soughtemployment were Lake City, around 50 miles westof Conway; Florence, some 50-odd miles west ofConway; Charleston, some 110 miles south of Con-way, and Laurinburg, North Carolina, some 75miles northwest of Conway.Aerovox was located at Myrtle Beach; WolverineBrass was about halfway between Myrtle Beach andConway on Road 501; Johnson Manufacturing andCarolina Strand were on the same highway, cominginto Conway; and the curtain factory was in Con-way. Mullins Textile and Southern Packaging wereinMullins.We shall begin with the evidence concerning theemployment situation generally and the functioningof the Employment Office and shall then turn to thetestimony of the individual discriminatees regardingtheir efforts to find work.H.THE STATE EMPLOYMENT OFFICE; EMPLOYMENTOPPORTUNITIES GENERALLYRespondents called Brantley Richardson, officemanager of the Employment Office in Conway, butdid not call other representatives of that office indenial of statements attributed to them by StanfordRoberts and Christine Sellers, two of the dis-criminatees, concerning the futility of referringthem to employers in the area. See section III,infra.Richardson testified that the Conway office hasjurisdiction over Horry County and that a separateofficehas jurisdiction overMarion County, inwhichMarion and Mullins are located. Unem-ployed claimants are interviewed and are requiredto file a written claim for unemployment compensa-tion as well as an application for work which is filedaccording to the type of work in which the appli-cant is experienced or interested. Claimants arerequired to come personally each week to the of-fice to receive compensation benefits and are inter-viewedagain concerningtheir efforts to find work.Applicants are sometimes given tests (for certainemployers) for finger dexterity and mechanical ap-titude.The office receives from employers in the countyrequests or "orders" for employees and thereuponreviews the applications to determine whether thereare qualified applicants. Such applicants are inter-viewed again for suitability for the job openings andare then referred to the employers. Applicationsare not considered to be current after 60 days, andthey are thereafter placed in the inactive file, whichisnot examined unless they have been renewed. Inmaking referrals the office considers the normalcommuting distance to work to be 20 miles, andAynor and Loris were within that distance fromConway.Richardson estimated that a majority of the fac-tory employers in the county requested referralsfrom his office and that 30 percent of the totalrequestswere for factory jobs. The Conway areafurnished the greatest number of jobs on a year-round basis,though on a seasonal basis there weremore jobs at Myrtle Beach and the adjoining beachareas.2Information is sometimes exchanged with the.Marion office if one or the other is unable to fill allemployer orders. Though information may also beexchanged with offices in North Carolina, Richard-son could recall no requests for employees at TaborCity or Whiteville and testified the only referralswhich he could recall to North Carolina were foragricultural work. As for the Air Force Base nearMyrtle Beach, no requests were received from theU.S. Government for workers and most of thoseemployees were under Civil Service.To be eligible to receive unemployment benefitsclaimantswere required to show a continuingsearch for work and acontinuingability to work.The maximum for which benefits could be drawnduring any 12-month period was 22 weeks, thoughapplications might thereafter be renewed if the clai-mants were still unsuccessful in finding work.Turning now to the employer representativescalled by Respondents, we begin with Bobby L.Edgar, of Aerovox, who went with the company onDecember 19, 1966, and whose testimony wasbased on personnel records.Edgar testified that the company manufacturesceramics capacitators in the operation of whichcertain manual dexterity is necessary. The Employ-ment Office gives tests for such aptitudes in con-nection with referring applicants and written appli-cations are taken only from employees who bring ina card showing that they have passed the test. Eventhen applications are not taken unless there areopenings or unless the Company is aware of anearly need for more employees. Applications arekept on file only 3 months except for those who areemployed.Edgar produced the application of Mary Robertswho was hired January 18, 1966, and who left onAugust 16, 1966. Geneva Allen Edge filed an appli-cation dated July 2, 1965, was hired on August 4,There was no evidence, however, that the Conway office referred anyone of the discrimmatees to a seasonaljob at Myrtle Beach or to any otheremployer there save Aerovox MARLENE INDUSTRIES CORP53and quit voluntarily on November 12, 1965. JoeDoyle, Jr., filed an application dated March 29,1966, was hired on March 30, and worked only 1day when he was laid off because of a cutback inthe number of employees. There was no recordcovering Christine SellersAlbert Whitehead, of Wolverine (Franklin) BrassWorks, testified that the company was new in thearea and its operations (manufacturing plumbingfixtures), being rather difficult, resulted in a highturnover of employees. Some 45 of its 250 em-ployees were women who worked inassemblingand packaging the finished product.Personnel fileswere periodically cleaned out and Whitehead, whowent with the company in November 1966, foundno applications on file from the discriminatees ex-cept for Nannie Martin, who was hired on June 13,1966, after filing two applications, one in October1965 and one on June 1, 1966.Gerald Render, of Carolina Strand Company,testified that the company manufactured uphol-stered chairs, that it usedsewing machines,and thatapproximately one-third of its 65 employees werewomen.Applicantswereusuallyreferredbypresent employees but some referrals are made bythe Employment Office. Formal applications werenot always requiredbut hiringswere made afteroral interviews, usually by Render, who hired 90'percentof the employees. Applications weredestroyed after 6 monthsand Rendertestified hewould ordinarily remember only employees whowere still working for the company and that other-wise he remembered a few names (of the dis-criminatees)because he had just gone over them.As to whether each of thediscriminateeshad everapplied for work at the plant Render testified hewas notawarethat any of them had done so. Dur-ing the backpay period the company hired a total of41 employees.J.Grier Johnson, president of Johnson Manufac-turing Company, testified that his company manu-factured upholsteredlounges,employing some 100employees of whom some 18 or 20 were womenoperatorsof sewingmachines.Hiringsweregenerallymade on oral interviews as applicantscame in, the women being interviewed by Johnson'swife. Some referrals were made by the EmploymentOffice. Johnson estimated his hiring from May1965 through the end of the year at 15 to 20 and in1966 through August 4 at 25.Stanford Roberts, Mary Roberts, and John G.Disher did not make application to Johnson'sknowledge, nor to his recollection did Joe Doyle,Jr., ever come to the plant. Johnson was aware thatunder child labor laws 18 was the youngest age atwhich employees could work where machinery wasinvolved.Concerning Harry Rabon, Johnson's testimonywas ultimately to the effect that Rabon worked 3consecutive days to February 28, 1966, and did notreturn to work thereafter. Rabon was discharged asof March 8 for failure to report to work, and John-son informed him when he returned for his checkthat the reason was "irregular work habits."Though Johnson admitted that Rabon told him atthat time he had to be a witness at the Air ForceBase for the Union at Aynor Manufacturing Com-pany, Johnson was not aware prior to the dischargethat Rabon was a witness in the Board hearing.Myrtle Gause of Aberdeen Manufacturing Com-pany (the curtain factory) testified that the com-pany employed sewing machine operators andother employees in allied services. Gause could notrecallwhether the company advertised for em-ployees during the backpay period, in which ithired from 250 to 300 employees, but testified thatitdid take referrals from the Employment Office.Based on her notebook in which she had listed thenamesof applicants, Gause testified ultimately thatnone of the 16 discriminatees filed a written appli-cation. Though Gause testified initially that she hadapplications for Margaret Dell Jordan and HarryRabon, she testified when recalled that she foundnone from either. Her testimony reflected con-siderableconfusion regarding Jordan, however(there were at least three Margaret Jordans in thecounty, one presently in Aberdeen's employ), andGause admitted that at one time she directed hersecretary to call Margaret Jordan to work but didnot specify MargaretDellJordan.Hilliard S. Dura of Mullins Textile Mills testifiedthat the company employed sewing machine opera-tors and other employees in allied services. It hadaround 560 employees and a labor turnover ofabout 25 percent per annum. It hired 168 new em-ployees from May 1 to December 31, 1965, and183 from January 1 through August 31, 1966.John G. Disher filed an application on March 5,1966, was hired on March 7, and voluntarily quiton May 14, 1966. Pauline Strickland filed an appli-cation on February 15, 1966, was hired on Februa-ry 21 as a collarette operator, and quit the sameday.'James Snowden, of Southern Packaging StorageCompany, testified that the. company packages O-rations for the Armed Forces and does somestorage It works on a contract basis and may beshut down for as much as a month or so at a time.Dexterity tests are given applicants by the Employ-ment Office and he takes employees who arereferred by it. The company employs around 500employees, with a turnover of 10 to 15 percent peryear.Snowden produced the application of Ruth Ger-rald apparently dated in November 1966, and an'General Counsel's objection was sustained to Dura'sassumptionthatStrickland quit because she could not do the work, though Strickland'slater testimony was precisely to that effect (see sec 111,infra ) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings record showing earnings from January 12through June 22,1966, and from August 9 toDecember 20, 1966.Snowden admitted,contrarytocounsel'sassumption,that therewere noearnings from July 1 through August 4;and theearnings record otherwise appears to accord withthe figures in the specification.III.THE TESTIMONY OF THE DISCRIMINATEESA. StanfordRobertsStanford Roberts was employed as an electricianand maintenance man at the Aynor plant.ThoughRespondents concede that the manner of comput-ing Roberts'backpay accords with the Board's for-mula approved by the Supreme Court inN.L.R.B.v.Seven-Up Bottling Company, 344 U.S.344, histestimony throws considerable light on the difficul-ties which he and the other discriminatees faced infinding work in the area.Roberts testified that when first interviewed atthe Employment Office he was informed by a Mr.Sessions that there would be no trouble finding hima job because Aerovox(at Myrtle Beach) was look-ing for an electrician.When Roberts returned thefollowing week,however,Sessions told him thatbecause he had been fired at Aynor,Aerovoxwould not hire him because"they wasn'thuntingno union organizers." On a subsequent occasionafter Roberts was laid off during an interim employ-ment at Lord Electric Company, he returned to theEmployment Office to apply for unemploymentcompensation and was interviewed by a Mrs.Ricks.Mrs. Ricks informed him that he would be able toreceive benefits because the office had been unableto find him a job before and that this was due to thefact that all of the discriminatees had been fired onaccount of the Union.ThoughRespondents contend that backpaywould be tolled for a few weeks in the spring of1966 when Roberts was temporarily laid off byLord Electric Company, Roberts testified he waspermitted to draw unemployment compensationafterMrs. Ricks informed him why the office couldnot find him a job.He was also informed that otherplants in the area had all the electricians theyneeded.As for self-employment,Roberts testifiedhe was without the tools and equipment necessaryto set himself up again in the house wiring businessin which he once engaged.B.Christine SellersChristine Sellers, who registered for unemploy-ment shortly after her discharge on August 2,testified she sought work every day except Satur-days and Sundays.In addition to applying to theseven concerns whose representatives testifiedherein,Sellers sought work from employers inMarion(Herbert Mills) and Mullins (Glenn's Sport-swear and Rickeys)and through the EmploymentOffice in Marion.At Florence,some 52 miles away,she applied to Electric Motors and to the papermill.She also went with LethaTylerMiller to Lake City(some 45 miles from her home)where they ob-tained a job on condition they get a place to live inLake City,but being unable to find a place to staythey did not report to work.In a number of casesSellers listed Aynor Manufacturing on her applica-tion as a prior employer and was informed in allsuch cases that the employer was not hiring. Shedid not go to Tabor City or to Whiteville, NorthCarolina,testifying she had never been to eithertown.Sellers testified the Employment Office referredher to only two employers,Aerovox and the curtainfactory.On her first application to Aerovox,SellerslistedAynor as a prior employer and was informedthat the Company did not need any help.Sellersreturnedsometime later,however,and filedanother application under her maiden name,Smith,was hired under that name,but was dischargedafter 2 days by a letter which informed her she wasno longer needed.Sellers also testified to a conversation with Mrs.Ricks at the Employment Office in Conway con-cerning a posted notice which listed openings forsewing machine operators.After making a phonecall,Ricks informed Sellers that"they"could notuse her because she had been"mixed up in thatunion stuff...atAynor."Sellers testified to asimilar conversation with Ricks in August 1966,subsequent to the reinstatement date.C.Drunella LewisRespondents make no real attack on the interimearnings of Drunella Lewis but point to her as anexample of what an industrious individual could dowho wanted to work.One phase of Lewis'testimony,however,should be noted as corroborat-ing Letha Tyler Miller that the basis of the latter'srejection by Manhattan Shirt Company of Char-leston was a company rule requiring a 1-year re-sidence in Charleston.Lewis testified the rule ex-isted but was waived in her case because an excep-tionwas permitted where there was an old em-ployee who would vouch for the applicant.Lewis'sister-in-law had worked for the company some 10years.D. Geneva Allen EdgeThe specification eliminated from the backpayperiod in the case of Geneva Allen Edge the periodfrom November 12, 1965, to April 16, 1966, andthe further period from April 20 to May 3, 1966.Of the remaining periods for which backpay isclaimed,Respondents questionEdge's interimearnings only in the second quarter of 1965, follow-ing her discharge on May 19, contending that Edgedid not seek work before she applied to Aerovox onJuly 2.Respondents otherwise cite Edge as a sig- MARLENE INDUSTRIES CORP.nificant example of how one could obtain work inHorry County if he actively sought it.Though Edge testified concerning her attempts toobtain work with such employers as Conway Tex-tile and either Johnson Manufacturing or CarolinaStrand and also with various retail stores and theConway hospital, she was unable to fix the time ofthose attempts and finally admitted that she couldnot say "truthfully" whether she applied to anyconcern before she filed her written applicationwith Aerovox. On the basis of that testimony andEdge's admitted failure toregisterwith the Employ-ment Office, I find that she made no reasonable ef-fort to obtain work before July 1, 1965.E.Ruth GerraldRuth Gerrald lived some 14 miles from Aynor atthe time of her discharge and some 25 or 30 milesfrom Conway. She registered for unemploymentbenefits at the Conway office and drew compensa-tion until Christmas. Though Gerrald went to Con-way each week to get her check she did not seekemployment there because (she testified) it was toofar from her home and she also denied that the of-fice referred her to any prospective employers.Sometime later, however, Gerrald's records weretransferred to the Marion County office from whichshe was referred to Southern Packaging, at whichshe obtained employment on January 12, 1966.Though Gerrald had once worked for Mullins Tex-tile she did not apply there for she considered thework to be too hard. Gerrald has also formerlyworked at Herbert Mills in Marion but did notapply there either though she did go to some de-partment stores in Mullins.F.Letha Tyler MillerLetha Tyler Miller had no interim earnings dur-ing the backpay period. She lived with her parents,who not only supported her but made the paymentson her car and paid for its upkeep and operation.Miller registered for unemployment compensationand drew benefits for the maximum of 22 weeks.The Employment Office suggested only one placeof employment, Aerovox, and Miller applied,listingAynor Manufacturing Company as a prior em-ployer. She was not hired. Miller also called on thetelephone to FranklinBrass andto Nye's Pharmacybut was told they were not hiring.In company with Christine Sellers, Miller droveto Lake City, some 60 miles from her home, andwas informed that they could have jobs on condi-tion they live in Lake City. They were unable tofind a place to live aftersearchingthe remainder ofthe day and did not report to work on the job.Miller was also refused a job by Manhattan Shirt55Company at Charleston (some 115 miles away)4because of a rule requiring a year's residence inCharleston. See Drunella Lewis,supra.Miller did not apply to Conway Textiles because,she testified, she was allergic to fiberglass of whichshe understood the curtains were made. She did notapply to Carolina Strand Company and, as forJohnson Manufacturing, she did not know exactlywhere it was and did not know that it used sewingmachines in making upholstered furniture.G.Minnie Bourne LaneMinnie Bourne Lane had extensive experience inoperating various types of sewing machines in thegarment industry but had no experience on otherwork.Lane had no interim earnings after herdischarge until she began working for Aerovox onJuly 19, 1966 (on a job for which she had to betrained). However, the specification eliminated theentire period from February 16 to August 4, 1966,because of pregnancy.Under Lane's testimony she registered with theEmployment Office and also actively sought em-ployment at a number of concerns. She first went toAerovox shortly after her discharge, to the curtainfactory, to Johnson Manufacturing Company, andtoWolverine Brass Company, asking for any jobshe could do. She also filed an application withRespondents' plant at Loris and was informed by aMrs. Medlin that she would be called if there werean opening. Lane did not apply to Mullins Textilebecause the distance (40 miles) was farther thanshe wished to commute. In general her applicationswere made to plants and factories in the line ofwork in which she was experienced, and she did notapply to such concerns as motels, restaurants,stores, or gift shops because she was without ex-perience in those lines of work. The EmploymentOffice referred her to only two places, ConwayTextile and Respondents' plant at Loris, and sheapplied to both without success.H.Margaret Dell JordanMargaret Dell Jordan had no interimearningsduring the period prior to the offer of reinstatementon August 4, 1966. Backpay was disclaimed, how-ever, during the period from July 1 to 14, 1965,because of illness and consequent unavailability forworkand againfrom November 10, 1965, to May11, 1966, because of pregnancy.Under Jordan's testimony she actively soughtwork in the area from numerous manufacturingconcerns and retail establishments. On August 13,1965, however, the Employment Office issued adetermination finding that Jordan had not beenavailable for work withinthe meaningof the SouthCarolina Statute because:Miller testified that she was also accompanied on that trip by ChristineSellers but Sellers denied she went to Charleston I conclude that Millerwas mistaken in identifying Sellers as the person who accompanied her 56DECISIONSOF NATIONALLABOR RELATIONS BOARDThe claimant is not making an active per-sonal search for work.In the past few weeksshe has not applied to any employer for work.Further,she thinks she is pregnant and she isnot interested in working at this time.In orderto be eligible for benefits a person must beable, available and actively seeking regular fulltime work without limitation or restriction.The General Counsel represented that Jordanwas in fact in the first stages of pregnancy duringthe 2 weeks of illness first eliminated from thespecification and that the pregnancy continued intothe period beginning November 10. The terminaldate of that period,May 11, 1966,was 3 monthssubsequent to the birth of the child.Jordan testified that a few days after herdischarge she applied to the Employment Officeand that she drew compensation benefits both be-fore and after her baby was born.She denied thatafter she knew she was pregnant she made no realefforts to find a job.I.Pauline StricklandPauline Strickland had no employment prior toher job at the Aynor plant where she operated amachine doing"tagging."Strickland registered forunemployment at the Conway office and wasreferred by it to only one employer, the curtain fac-tory, which permitted her to file an application butnever called her in to work.Strickland lived on RFD out of Galivant'sFerry,some 7 miles from Aynor,some 22 miles from Con-way, and around 22 miles from Mullins. Her onlyemployment during the backpay period was for Ihour at Mullins Textile Company on February 21,1966, and although the specification listed herearnings at $1.15, Strickland testified she did notreceive even that sum, for she walked off the jobwithout notice to the employer because she wasunable to do the work. (See fn.3, supra).Strickland testified she looked for employment"off and on" after her discharge and, in addition toMullins Textile and the curtain factory, she appliedto Aerovox,Johnson Manufacturing, and FranklinBrass, noting her prior employment at Aynor. Shefiled an application at Franklin Brass and was toldshe would be called if needed, but she was notcalled.She was informed similarly at JohnsonManufacturing that she would be called if neededand on a subsequent call that statement was re-peated.She also called the Aynor plant and askedfor her job back and she filed an application atLoris plant 2, but was told nothing.Except for riding with other employees orneighbors Stricklandwas without transporationafter she lost her car in September 1965. Stricklandtestified,however,that she drove with her sister toLaurinberg,North Carolina(52 miles),and soughtwork at some four cotton mills, the towel factory,and the watch plant.If successful in obtaining workthere, she intended to move her family.Strickland,who was a widow with several chil-dren,was examined sharply concerning her abilityto support her family in the face of the fact she waswithout income.Strickland explained that her chil-dren received through their father $200 a monthfrom social security payments on which the familysubsisted,and though she suggested that a boyfriend might have given her$10 or $25,she deniedhe in fact had done so.J.Edna A.GerraldThe testimony of Edna Gerrald showed that heropportunities for employment were drasticallylimited.She and her husband(a farmer)lived onRFD out of Galivant'sFerry some 10 or 12 milesfrom the Aynor plant to which Gerrald had usuallycommuted by hitchhiking with other employees.She lived some 20 to 22 miles from Mullins andabout the same distance from Marion.Conway wasfurther away in an opposite direction.Gerrald registered with the Employment OfficeinMarion County and was referred by it to MullinsTextile. On September 27, 1965,the office issued adetermination upholding her refusal of work therebecause the job was 20 miles from her home,required some overtime work,and Gerrald couldnot arrange suitable transportation.Gerrald also sought work at Herbert Mills atMarion,explaining that she could arrange transpor-tation there,but she was informed that it was nothiring anyone.She made calls to the Loris andAynor plants but was informed there were no jobopenings and they were not taking applications.Gerrald also filed an application at the Employ-ment Office for work at Southern Packaging, stat-ing she would take any job she could get in a facto-ry. She made no attempt to seek work in Conwayor that area because she was unable to obtain trans-portation to and from work. Gerrald made no at-tempt to obtain employment as clerk or cashier inany restaurant,motel, department store, or drug-store testifying the compensation was to herknowledge too little($20 a week) to justify trans-portation expenses.Aside from occasional use of her husband'struck,Gerrald had no means of transportation andshe was able to get to Mullins to pick up her checksonly by riding with another employee.K.Barbara Smith JohnsonBarbara Smith Johnson, age 22,a single girl priorto her marriage in February 1967, lived with herparents and paid no board or rent. She rode to andfrom the Aynor plant,some mile or so from herhome,withanother employee. Following herdischarge Johnson'sparents took care of all herfinancial needs, including food,clothing, and trans-portation.Johnson registered for unemployment at Conwayand received benefit payments from that office. Her MARLENE INDUSTRIES CORP.only interim earnings were in the second and thirdquarters of 1966 when she received $160.20 from afive and tencentstore in Conway and $26.40 fromBurger Chef.5Johnson testified that after registering for unem-ployment she immediately started to look for work,knowing that she had to do so. She went first toAerovox, took the test at the Employment Office,and passed it. Though Aerovox informed her it didnot need anyone, Johnson nevertheless returnedthree or four times altogether. Johnson also went toFranklin Brass on two or three occasions and ap-plied to a number of stores in Conway who usedsales clerks, such as Jerry Cox' Department Store,Jones' Dime Store, Nye's Drugstore, Edwards DimeStore, and Conway Bakery. Johnson also applied tothe curtain factory every 2 or 3 months withoutsuccess. She did not go to Johnson Manufacturingfor she assumed it hired only men and she did notgo to Conway Textiles. Though the EmploymentOffice referred her to the Loris plant, she did notapply for she considered it useless to do so.'Johnson was driven by her father in the course ofthe foregoing searches for work and he also droveher to and from the job she later worked at. Shesought no jobs in any of the stores at Myrtle Beach(some 30 miles away) because the transportationexpense was out of proportion to the earnings onsuch jobs. Employment at Conway, however, wasfeasible because her mother worked there.L.Nannie MartinNannie Martin had no prior employment beforegoing through a training program attheAynorplant to learn the operation of a sewing machine.She lived some 7 miles from Aynor in the directionof Conway and rode to work with Minnie BourneLane.Martin's husband worked at Myrtle Beachand used his own car for transportation to his job,passing by Franklin Brass at Conway and AerovoxatMyrtle Beach.When Martin registered with the EmploymentOffice on August 4, she did not specify any particu-lar job but simply stated that she needed a job. Shedrew compensation benefits until December 30,and on her final visit to sign for her last check shewas referred to the curtain factory, to which shehad previously applied. Though she procured ahealth card as required and returned on three moreoccasions, she was not hired.Martin also applied to Franklin Brass on two orthree occasions before her compensation endedand to Aerovox and was finally hired by FranklinBrass in the second quarter of 1966. She commutedto that job by riding with another employee.'The employmentatBurgerChef was developed duringJohnson'stestimonyat the hearing and pursuant to stipulationof the parties, receivedafter the hearing, the specification is hereby amended to reflect those,earnings andthe consequent diminution of net backpay from $227 to $201in the third quarter of 196657Though knowing of Johnson Manufacturing andCarolina Strand,Martin did not apply to them,being unaware that they used sewing machines inthe manufacture of furniture. She did not seek a jobin any restaurant or retail or grocery store at MyrtleBeach or Conway, testifying she did not knowanything about that kind of job.M. Mary RobertsMary Roberts (wife of Stanford) applied to theEmployment Office for unemployment compensa-tion shortly after her discharge and also soughtwork unsuccessfully at a food store in Aynor, atthe curtain factory, and at Herbert Mills in Marion.InJanuary 1966 she obtained employment atAerovox in Myrtle Beach where she had previouslyworked in 1950.Roberts testified that the Employment Officegave her the names of no employing concernswhere she might obtain work and there is notestimony to the contrary. Roberts knew that John-sonManufacturingCompany andWolverine(Franklin)Brasswere in Conway but did not applyto them. She did not know of Carolina Strand.N. John G. DisherJohn G. Disher, presently in the Armed Forces,was underage, not only when he worked at theLoris plant but during the backpay period, and theEmployment Office informed him that because ofthat it would be difficult to find work for him.Disher testified, however, that he sought work atvarious places such as service stations, grocerystores, the furniture plant at Mullins, and a plant atMarion. He did not apply, however, to CarolinaStrand and he never heard of Johnson Manufactur-ing Company. Neither did Disher apply to SouthernPackaging in Mullins across the street from MullinsTextile where he worked in the first and secondquarters of 1966.During Disher's testimony it developed that healso worked for Siding, Inc., in the fourth quarter of1965 with netearningsof $337.50 and the specifi-cation was amended accordingly on motion of theGeneral Counsel. Disher testified he was dischargedfrom that job for being underage (17 ).Disher voluntarily quit his job at Mullins TextileonMay 14, 1966 (following his grandmother'sdeath), and went back to live with his mother at herrequest. Though Disher claimed continuing effortsto obtain work after that he was able to recall onlya single application, to Electrosystems, sometime inJune 1966.sThat conclusion seems patently justified since none of the dis-cnmmatees obtained reinstatementeither at Loris or Aynor at any timeprior to August 4, 1966 See also the testimony of Stanford Roberts andChristine Sellers 58DECISIONSOF NATIONALLABOR RELATIONS BOARD0. Joe D. Doyle, Jr.Joe D. Doyle, Jr., who lived some 12 to 14 milesout of Conway, was employed at Loris plant 1. Hisonly earnings during the backpay period were$8.76 in the first quarter of 1966 and $21.66 in thesecond quarter. Though Doyle was married and hadone child, the family was supported by the earningsof his wife, who was employed during the entirebackpay period at the Loris plant.Doyle testified he registered for unemploymentat Conway just after his discharge and first appliedfor work at a Firestone recapping plant at TaborCity, after stopping at a few service stations on theway, and he also went to Loris plant 2 on one ortwo occasions. The Employment Office requiredhim to fill in a sheet each week listing the places helooked for work and on his weekly trips to that of-fice he sought work at service stations and at Car-rollMotors (the Ford Dealer). Doyle also went toAerovox and a couple of service stations at MyrtleBeach,usinghis wife's car after he dropped her offfrom work. The Employment Office referred him toa part-time job at the steam plant where he helpedto unload a boxcar for a few hours. He was laterhired at Aerovox on a cleanup job but was laid offin 2 or 3 days. Doyle later went back to Aerovoxafter taking a test at the Employment Office butwas not hired. Doyle could commute 'to Aerovoxbecause his brother worked there and he couldhave accepted work at Tabor City because he couldhave dropped his wife off on the way through Loris.Otherwise Doyle was limited in transportation toriding with neighbors and relatives.Though Doyle had done sanding for a furniturecompany in a prior employment he did not know ofsuch a place as Johnson's Manufacturing Companyor Carolina Strand. Neither did Doyle apply at thecurtainfactorybecausehewas allergic tofiberglass,knowing through a sister-in-law em-ployed there that the product was used in makingcurtains. Though knowing of Franklin Brass he didnot go there because friends who worked there in-formed him it was "an awful job" and dangerous.FinallyDoyle testified he went to Laurinberg,North Carolina, where he applied to Parr Gas Com-pany, to several service stations, and to Prince'sChevrolet.P.Harry D. RabonHarry D. Rabon, discharged on June 28, 1955,registered for unemployment benefits on July 2 anddrew benefits for 22 weeks. Rabon testified he wenteverywhere he knew to seek employment, includingJohnson Manufacturing Company, Jerry Cox Com-pany,WolverineBrass,thecurtainfactory,Aerovox, Stilley Plywood Company, Goodson Con-rConfusion between the testimony of Rabon and of J Grier Johnson(see sec 11) concerningthe days on which Rabon worked was resolved byRabon's timecardswhich showed that he worked on 4 consecutive work-struction Company at Aynor, and several servicestationsaroundConway.He also applied toCarolina Strand and to Southern Packaging in Mul-lins but he did not know that Mullins Textile wasalso there.Rabon was hired at Johnson ManufacturingCompany in late February 1966 but was dischargedafter a few days.? During that employment he wassubpenaed to testify in the unfair labor practicecase in this proceeding and he showed the subpenato Johnson's daughter-in-law, who informed him itwas okay to be off. However, after he returned towork the following Monday morning, Johnson toldhim he was being laid off because his job had runout.Rabon showed his subpena to Johnson, wholooked at it but did not revoke the layoff.The specification also listed subsequent employ-ments at Schoolfield Industries, Mullins, and atNye's Pharmacy, Conway, though Rabon testifiedhe believed the Schoolfield employment was priorto that at Johnson Manufacturing. Rabon wassimilarly under the impression that he had workedat Conway Fence Products in 1965 but subsequentproduction of a W-2 form established that that em-ployment was in 1967.Further confusion concerning the dates ofRabon's visits to the Employment Office in 1965resulted from production of a booklet in which thedates of certain visits were noted. Following carefulexamination of the booklet, however, the Trial Ex-aminer suggested to the parties that the entriestherein related to the year 1968, and that was stipu-lated to be correct.IV.CONCLUDING FINDINGSWe begin by noting that in order to establish awillful loss of earnings Respondents are faced withthe necessity of overcoming the testimony of thediscriminatees, who were called to testify concern-ing their efforts to obtain employment, and thatwith few exceptions there was no direct refutationof the latter testimony by representatives of em-ployingconcerns in the area. Furthermore,Richardson's testimony concerning the routines ofthe Employment Office itself added support to thetestimony of the discriminatees (all of whom re-gistered with it except Geneva Allen Edge) sinceeligibilitytocontinue receiving unemploymentbenefits was made contingent upon a weekly show-ing to the office of reasonable efforts to obtainwork.Of prime significance also was the undeniedtestimony of Stanford Roberts and Christine Sellersconcerning statements of Sessions and Ricks at theEmployment Office regarding the futility of refer-ring applicants known to have been discharged byRespondents for union activities. In addition,days, i e , Wednesday and Thursday at the end of 1 workweek, and Fridayand Monday at the beginning of the next MARLENE INDUSTRIES CORP.testimony by a number of other discriminateesshowed that in a substantial number of casesprospective employers lost interest where the appli-cations listed, or the applicants mentioned, prioremployment at Aynor or Loris. Sellers' testimonyfurnished a graphic example. When first referred toAerovox, she listed Aynor as a prior employer andwas informed that no help was needed. She washired on a subsequent application, however, whenshe resorted to the subterfuge of giving her maidenname and omitted mention of her employment atAynor.It is also to be noted that Respondents made noshowing that any discriminatee failed to apply forwork to any employer to whom the EmploymentOffice referred him. The absence of written appli-cations in the files of the employing concerns wasnot of significance for two reasons: first, the per-sonnel files were periodically cleaned out, andsecond, testimony by the discriminatees showedthat in many cases oral applications were summari-ly rejected and no written applications were taken.Inthefaceof the foregoing, the generaltestimony by representatives of the employing con-cerns regarding the number of hires and the rate ofturnover during the backpay period was of little sig-nificance. Indeed the evidence strongly suggeststhat for the most part there was little interest in theemploying community in taking on employees whohad been discharged at Aynor and Loris, a factwhich was explicitly recognized by two representa-tives of the Employment Office.It is in the light of the foregoing that final conclu-sions are made on Respondents' contentions thatthe discriminatees removed themselves from thelabor market or suffered a willful loss of earnings.Stanford Roberts:As I have found without sub-stantial basis Respondents' contentions concerningRoberts' interim earnings, I adopt the computationsset forth in the specification and find that Robertsis due the total sum of $1,093. See Appendix A.sChristine Sellers:Respondents' contentions thatSellers showed a lack of diligence in seeking workand that she should not be rewarded for her in-dolence can be viewed only as the extravaganthyperbole of an advocate, for Sellers' testimonyshowed her to be probably the most active of all ofthe discriminatees in seeking work. She had a carand she used it day after day looking for a job. Thefailure to take a job at Lake City represented nowillful loss of earnings because she was unable tomeet the condition that she find a place to livethere.Itherefore adopt the computations set forth inthe specification and I find that Sellers is due thetotal sum of $2,466. See Appendix A.Drunella Lewis:Since Respondents' brief doesnot question Lewis' interim earnings, I adopt thecomputations contained in the specification and" In the interest of brevity the Appendix has been condensed to a quar-terly summary of gross backpay,net interim earnings, and net backpay,59find that Lewis is due the total sum of $465. SeeAppendix A.Geneva Allen Edge:As I have upheld Respon-dents' contention that Edge made no effort to ob-tain employment prior to July 1, 1 find that she wasnot entitled to backpay in the second quarter of1965, computed at $285. Adopting the remainderof the computations, I find that Edge is due a totalsum of $353 ($638 less $285). See Appendix A.Ruth Gerrald:Gerrald's testimony showed thatshe sought no employment in the Conway areathough she went there each week until Christmas1965 to pick up her compensation check. Neitherdid she seek work at Mullins Textile or HerbertMills, though she had formerly worked at bothplants. It was not until Gerrald's compensationbenefits ended that she sought and obtained workat Southern Packaging at Mullins on referral by theemployment office of Marion County.I therefore conclude and find that Gerrald madeno reasonable search for work during the last twoquarters of 1965, that she incurred a willful loss ofearnings,and that sheis entitledto no backpay inthose quarters. Adopting the computations for thequarters in 1966, I conclude and find that Gerraldis due the total sum of $553. See Appendix A.Letha Tyler Miller:Miller's testimony showedthat over a total period of nearly 14 months shemade personal application for only one job inHorry County (Aerovox) and two by telephoneapplications were made at distant points. Since theownership of a car removed all transportationproblems, the record suggests no reason whyMiller, having nothing else to do, should not havemade frequent and repeated searches for work. Cf.Christine Sellers,supra.Iconclude and find in viewof Miller's situation that her limited searches forwork did not constitute a reasonable effort to ob-tain employment, that Miller incurred a willful lossof earnings, and that she is not entitled to anybackpay.Minnie Bourne Lane:Respondents' contentionsthat Lane suffered a willful loss of earnings is basedmainly on the view that employment was availablein such quantities that she could have obtainedwork had she exercised reasonable diligence and in-itiative.At the beginning of this section I have out-lined at length the reasons why the apparent oppor-tunities for work available to the discriminateesherein were far from real, to the knowledge ofrepresentatives of the Employment Office. Lane re-gistered with that office and, in addition to applyingto employers to whom it referred her, she activelysought work at a number of other concerns.Iconclude and find that Respondent failed toestablish thatLane suffered a willful loss ofearnings and, adopting the computations containedthere being no issues herein on such matters as transportation expenses,etc 60DECISIONSOF NATIONALLABOR RELATIONS BOARDin the specification, I find that Lane is entitled tothe total sum of $1,891. See Appendix A.Margaret Dell Jordan:The Employment Officefound in its determination of August 13, 1965, thatJordan had made no active personal search forwork for several weeks and was not interested inworking at the time. As the General Counsel madeno attempt to establish that the office revoked thatdetermination at any time prior to November 10, 1therefore reject the backpay claimed for the thirdquarter (i.e., from July 14 through September 30)in the sum of $535, and for the fourth quarter (i.e.,from October 1 through November 10) in the sumof $262.The evidence, however, does not supportRespondent's contention that Jordon also incurreda willful loss of earnings in the period prior to July1 ,1965, and subsequent to May 1 1, 1966, sinceJordan's testimony shows she applied for work atnumerous establishments in the area during thoseperiods,and that she received compensationbenefits prior to August 13. 1 therefore find thatJordan is due the total sum of $869. See AppendixA.Pauline Strickland:Strickland's efforts to obtainworkare to be measured in the lightof her oppor-tunities for seeking work in the labor market whichwas availableto her.In contrast to the situation ofSellersandMiller,Stricklandwas practicallywithoutmeans of transportation following the lossof her carin September1965. Shelived in a ruralareasome 22 miles from both Conway andMullinsand was forced to rely on suchrides asshe couldobtain from neighbors, some of whomwere alsoseekingemployment. I conclude and find in view ofthe circumstances of her situation that Stricklandmade reasonable efforts to obtain work and did notvoluntarily remove herself from the labor market.Indeed, there was very little market available to herwithin the distance which the Employment Officeconsidered to be a normal one for commuting toand from work.Strickland's failure toremainat work at MullinsTextile did notconstitutesuch a voluntary rejectionof work as to disqualify her for backpay thereafter.The job was a new one for her which she found shewas wholly unable to perform (she could not eventhread the needle). If Strickland had, withknowledge of those facts, simply rejected the joboffer, her refusal of the employment plainly wouldnot have disqualified her for backpay.Adopting the computations set forth in thespecification, I conclude and find that Strickland isentitled to a total sum of $2,830. See Appendix A.Edna A. Gerrald.Gerrald's situation as regardedthe location of her home and the absence of trans-portation closely resembled Pauline Strickland's,supra.Her failure to accept work at Mullins (closerthan Conway) was upheld by the Employment Of-fice of Marion County because she was unable toarrange transportation. Though employment in thetown of Marion was feasible because Gerrald couldhave ridden with other employees,she was unsuc-cessful in her applications to Herbert Mills andSouthern Packaging.Though transportation wasalso available to Aynor and Loris,Gerrald's calls toRespondents'plants there proved fruitless.Itherefore conclude-and find that Gerrald madereasonable efforts to obtain work in the area ofavailability and that she did not incur a willful lossof earnings or withdraw from the labor market. In-deed,as in Strickland's case there was very little ofthe market which was available to Gerrald.Itherefore adopt the computations set forth inthe specification and find that Edna Gerrald is enti-tled to the total sum of $2,562. See Appendix A.Barbara Smith Johnson:Johnson was another sin-gle employee who lived with and was supported byher parents and, though she had no car of her own(as Letha Tyler Miller had),she was driven wher-ever she wanted to go by her father. Also unlikeMiller, Johnson actively sought employment at nu-merous establishments during the backpay period.Iconclude and find that Johnson made reasona-ble efforts to obtain work and that she incurred nowillful loss of earnings.Adopting the computationset forth in the specification,as amended(see fn. 5,supra),Ifind that Johnson is due a total sum of$2,376.See Appendix A.Nannie Martin:The evidence does not supportRespondents'contention that Martin waited untilthe end of her compensation benefits before seek-ing employment.Her testimony to the contrary alsoreceived inferential support from the EmploymentOfficeroutinesunderwhichclaimantswererequired to make weekly showing of active searchesand of availability for work.Itherefore conclude and find that Respondentsfailed to establish that Martin incurred a willful lossof earnings and, adopting the computation con-tained in the specification,I find that Martin is duethe total sum of $2,243.See Appendix A.Mary Roberts:Though Roberts had previouslyworked for Aerovox,she did not apply there untilJanuary 1966,when she obtained employmentwhich lasted through the end of the backpayperiod.No explanation was made why Robertsfailed sooner to go to Aerovox,and her searches el-sewhere were few in number, omitting such con-cerns as Johnson Manufacturing,Franklin Brass,and Carolina Strand.The inference is plainly war-ranted from the evidence that Roberts was contentto stay home and do housekeeping until the ter-mination of her unemployment benefits.Whenthose ended,she experienced no difficulty in goingback to her former employer.I therefore conclude and find that Roberts madeno reasonable effort to obtain work until January1966, and that she incurred a willful loss ofearnings during the quarters in 1965.Adopting thecomputations for the quarters in 1966, I find thatRoberts is due a total sum of $269. See AppendixA. MARLENE INDUSTRIES CORP.John G. Disher:Disher was severly handicappedin obtaining employment because of his age, an im-pediment recognized by the Employment Office.Despite that, Disher's testimony showed that hemade an active search for work down to the timehe quit Mullins Textile Mills on May 19, 1966.After voluntarily quitting that job, however, Dishermade only a single attempt to find work, at Elec-trosystems. He did not work and sought no work el-sewhere,but simply remained at home pursuant tohismother's wish that he be with her. I thereforeconclude and find Disher voluntarily withdrew fromthe labor market when he quit his job atMullinsTextile,and that he is entitled to no backpaythereafter.As the quit occurred almost precisely in the mid-dle of the second quarter I find that Disher's grossbackpay ($720), when reduced by half ($360), isless than his interim earnings with Mullins Textilein that quarter ($372). I therefore find that Disherisentitled to no backpay in the second and thirdquarters ($348 and $349, respectively). Further-more, pursuant to amendment of the specificationat the hearing, Disher's backpay for the fourthquarter of 1965 is reduced by the amount of hisearnings at Siding,Inc. ($337.50); i.e., from $711to $373.Adopting the computations for the remainingquarters,Iconclude and find that Disher is due atotal sum of $1,308. See Appendix A.JoeD.Doyle, Jr.:Though many of Doyle'ssearches of work were made at service stations, histestimony showed that he also sought employmentat industrial plants such as Aerovox, Firestone, ParrGas Company, and the Loris plant, as well as atauto dealers. Doyle also obtained brief part-timeemployment on referrals by the Employment Officebut he was not rehired at Aerovox despite takingthe required test. I conclude and find that Respon-dents' other evidence was insufficient to overcomeDoyle's testimony concerning his attempts to findwork and did not establish that Doyle removedhimself from the labor market or that he incurred awillful loss of earnings. Adopting the computationscontained in the designation, I therefore find thatDoyle is due backpay in the total sum of $3,046.See Appendix A.Harry D. Rabon:Rabon's testimony showed thathe actively sought employment and I find that61Respondent failed to establish that he suffered awillful loss ofearnings.Much of the confusionreflected in the testimony was due to Rabon's un-certainty and errors regarding dates. The circum-stances of his discharge at Johnson'sManufacturingdid not reflect a voluntary quitting of employment.Certainly there was nothing irregular about hiswork habits, the reason to which Johnson testified,for Rabon had worked 4 consecutive days beforebeing subpenaed to the Board hearing.But what-ever Johnson's reasons were, the evidence does notestablish that the termination represented a volun-tary giving up of employment on Rabon's part.Adopting the computations set out in the specifi-cation, I conclude and find that Rabon is due thetotal sum of $2,224. See Appendix A.Summarizing the above findings, I find that thediscriminatees are due the amount set oppositetheir names as listed below, plus interest to the dateof payment as provided in the Board's decision, 166NLRB 703:Stanford Roberts$1,093.00ChristineSellers2,466.00DrunellaLewis465.00Geneva Allen Edge353.00RuthGerrald553.00Letha Tyler Miller0.00Minnie Bourne Lane1,891.00MargaretDell869.00JordanPauline Strickland2,830.00Edna A. Gerrald2,562.00Barbara Smith2,376.00JohnsonNannie Martin2,243.00Mary Roberts269.00John G. Disher1,308.00Joe D. Doyle, Jr.3,046.00Harry D. Rabon2,224 00RECOMMENDED ORDEROn the basis of the foregoing findings and con-clusions it is ordered that Respondents, their of-ficers, agents, successors, and assigns, pay to theemployees the amounts set opposite their names aslisted above, plus interest as prescribed. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AStanfordRobertsCalendarQuarterCrossBackpavNet InterimEarningsNetBackpav1965-2$ 496.60$-0-$497.00(5/17-6/30)31071.96593.00479.0041066.672037.25-0-1966-11080.012345.25-0-2998.31881.38117.003429.17715.56-0-(7/1-8/4)$1,093.001965-3Christine Sellers(8/3-9/30)$ 432.76-0-$443.004568.09-0-568.001961-1638.5130.00609.002627.18-0-627.003(7/1-8/4)228.67-0-229.00$2,466.001965-3Drunella Lewis(8/16-9/30)$ 345.4228.00$317.004590.63695.17-0-1966-1663.85563.27101.002652.06604.9647.003(7/1-8/4)237.73278.18-0-$465.00Geneva(Allen) Edge1965-2(5/19-6/30)$-0-$-0-$-0-3618.59347.05272.004(10/1-11/12)280.79425.11-0-1966-1-0--0--0-2(4/15-4/20)463.58474.08-0-(5/3-6/30)3(7/1-8/4)226.96146.2681.00$353.00 MARLENE INDUSTRIES CORP.CalendarGrossNet InterimQuarterBackpayEarnings63NetBackpavRuth Cerrald1965-3(7/16-9/30)$-0-$-0-$-0-4-0--0--0-1966-1633.00453.13181.002621.97476.92145.003(7/1-8/4)226.96-0-227.00$533.00Letha Tyler MillerThis employee is due no backpayMinnie Bourne Lane1965-2(6/16-6/30)$ 110.40$-0-$110.003732.39-0-732.004667.25-0-667.001966-1(1/1-2/16)382.41-0-382.002-0--0--0-3(7/1-8/4)-0--0--0-$1,891.00Margaret Dell Jordan1965-2(5/19-6/30)$ 285.00$-0-$285.003(7/14-9/30)-0--0--0-4(10/4-11/10)-0--0--0-1966-1-0--0--0-2356.86-0-357.003(7/1-8/4)226.96-0-227.00$869.00Pauline Strickland1965-3(7/23-9/30)$ 505.63-0-$506.004674.64-0-675.001966-1708.011.15707.002688.69-0-689.003(7/1-8/4)252.54-0-253.00$2,830.00- ii - 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalendarQuarterGrossBackpavNet InterimEarningNetBackpavEdnaAlford rerrald1965-3(7/16-9/30)$ 514.84$$515.004563.60-0-564.001966-1633.72634.00622002621/97.3(7/1-8/4)226.96-0-227.00$2,562.00Barbara Smith Johnson1965-3(7/16-9/30)$ 514.84$-0-$515.004563.00-0-565.001966-1633.72-0-634.002621.97160.20462.003(7/1-8/4)226.9626.40201.00$2,376.00Nannie Martin1965-3(7/22-9/30)$ 447.59$-0-$478.004563.60-0-564.001966-1633.72-0-634.002621.9755.27567.003(7/1-8/4)226.97390.05-0-$2,243.00Mary Roberts1965-2(4/28-6/30)$-0--0-$-0-3-0--0--0-4-0--0--0-1966-1708.01454.16254.002688.69673.36115.003(7/1-8/4)252.54429.35-0-269.00John G. Disher1965-3(8/26-9/30)$ 293.61$-0-$294.004710.59337.50373.00- iii - MARLENE INDUSTRIES CORP.65CalendarQuartercrossBackpayNet InterimEarningsNetBackpay1966-1$740.23$98.75$294.002360.00371.88-0-3(7/1-8/4)-0--0--0-$1,308.001965-3Joe D.Doyle, Jr.(8/4-9/30)$457.99$-0-$458.004739.05-0-739.001966-1769.868.76761.002747.7521.56726.003(7/1-8/4)361.62-0-362.00$3,046.001965-2Harry Rabon(6/28-6/30)$19.96$-0-$20.003660.18-0-660.004639.69-0-640.001966-1707.6538.13670.002652.87470.00183.003(7/1-8/4)332.52282.0051.00$2,224.00- iv -